DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Applicant has amended claim 16 to incorporate the limitation of claim 17.  Applicant states “Regarding claim 17, it is the position of the Office continuous process is obvious in light of batch process per MPEP § 2144.04(E).  Applicant cannot agree”.  Applicant’s has not provided a reason why applicant cannot agree. MPEP § 2144.04(E) specifically states “claimed continuous operation would have been obvious in light of the batch process of the prior art” and therefore the conclusory statement is not persuasive. 
	Applicant then states “Initially, Applicants submit that a person for skill in the art would be not have considered Hasek, for at least the reason that Hasek, in Example 8 discloses that that Cobalt acetate results in a yield of almost 80%, and therefore the person of skill in the art would have no reason to use Cobaltethylhexanoat in addition to water being noted to be an inefficient solvent. Jd. at 5, line 75 to 6, line 1 and Example 9.”  Again, it is not clear what applicant is arguing. Example 8 of Hasek discloses cobalt 2-ethyl-hexoate solution not cobalt acetate.  Applicant then states “therefore the person of skill in the art would have no reason to use Cobaltethylhexanoat in addition to water being noted to be an inefficient solvent”.  Applicant’s argument is not persuasive because the pending rejection does not state “use Cobaltethylhexanoat in addition to water”.
	Applicant then argues “[w]hat is particularly problematic is that the batch process in US 2,865,716 requires relatively long reaction times in the range of several hours. Batch processes, which already require reaction times of several hours in an autoclave, cannot generally be carried out as efficiently and with yields as good as with continuous processes. If a reaction proceeds too slowly, with a continuous process, the adding of the educts and the removal of the products may not take place with the necessary speed.”  Applicant’s argument is not persuasive because Hasek teaches reaction conditions were maintained for 30 minutes and therefore meets a broad and reasonable interpretation of “the average dwell time in the reactor is less than 60 minutes.  
	Applicant then argues “Applicants have demonstrated the superiority of the disclosed process over a batch process in the Examples. The results are summarized in Table 1, page 15 of the instant specification. Notably, the results show that the process can be carried out with a very short reaction time, with an average dwell times in the continuous reactor of only about 6 to 24 minutes, while high yields can still be obtained. Example 17, for example, shows a yield of 81% dicobalt octacarbonyl, which corresponded to the yield with a batch reaction under comparable conditions. With the continuous process, however, the space-time yield was drastically increased to up to 8,457 g-(m3-d)-1, indicating that the continuous process can be carried out significantly more efficiently than a comparable batch process can.”  Applicant’s argument is not persuasive.  The yield for the batch process is 84%, 89% and 89%.  The continuous process produces a yield as low as 16%.  Table 1, page 15 of the instant specification does not support applicant’s argument for unexpected results and therefore is not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasek (U.S. Pub. No. 2,865,716).
Regarding claims 16, 25, and 26 Hasek teaches cobalt carbonyl can be prepared by action of carbon monoxide at elevated temperatures and pressures of cobalt salts or organic acids which meets
the limitation of a process for producing metal carbonyls (column 1, lines 63-70). Hasek teaches a
mixture of a cobalt salt of an organic carboxylic acid and lower aliphatic primary alcohol with carbon
monoxide which meets the limitation of a reaction mixture (column 2, lines 40-50). Hasek teaches
mixture was placed into a stainless steel rocking-type autoclave which meets a broad and reasonable
interpretation of comprising reacting a reaction mixture containing the following components in a
reactor (column 4, lines 43-60). Hasek teaches cobalt salts which may be used in the invention are
cobalt salts or organic carboxylic acids wherein these acids must correspond to the formula RCO2H
where R is hydrogen, or an alkyl, cycloalkyl, or aryl groups such as methyl, ethyl, propyl, isopropyl,
cyclohexyl, phenyl, napthyl or toluic acid and therefore meets the limitation of (a) at least one metal
carboxylate of formula (MeRx)w, wherein Me is a transition metal, R is a monocarboxylate having 6 to
12 carbon atoms, x = 1, 2, 3, or 4, and w = 1, 2, or (column2, lines 20-65). Hasek teaches (b) carbon
monoxide, (c) an aliphatic alcohol having 4 to 7 carbon atoms, and (d) a solvent (column 2, lines 15-50).
Hasek teaches a reaction condition where maintained for 30 minutes and therefore meets a broad and
reasonable interpretation of wherein the average dwell time in the reactor is less than 60 minutes
(column 4, lines 50-60). Furthermore, it is the position of the Office continuous process is obvious in light of batch process per MPEP §2144.04(E).
Regarding claim 18, Hasek teaches dicobalt octacarbonyl (column 4, lines 35-45).
Regarding claims 19-21, Hasek teaches cobalt salts which may be used in the invention are
cobalt salts or organic carboxylic acids wherein these acids must correspond to the formula RCO2H
where R is hydrogen, or an alkyl, cycloalkyl, or aryl groups such as methyl, ethyl, propyl, isopropyl,
cyclohexyl, phenyl, napthyl or toluic acid (column2, lines 20-65).
Regarding claim 22, Hasek teaches primary alcohols such as ethyl, n-propyl, n-butyl, and isobutyl
alcohols which meets the limitation of solvent has hydrocarbons or consists thereof (column 2, lines 10-
25).
Regarding claim 23, Hasek teaches reaction temperature of 200 degrees Celsius (column 4, line
20-25). Hasek teaches pressure greater than 2000 psi, 137.8951 bar (column 4, lines 20-35).
Regarding claim 24, Hasek teaches 600 g of cobalt acetate in a 4,600 cc stainless steel autoclave
with a carbon monoxide above 2,000 psi and less than 10,000 psi which meets the limitation of wherein
the molar ratio of carbon monoxide to metal carboxylate used is greater than 3:1 (column 4).
Regarding claim 27, Hasek teaches cobalt carbonyl is a yellow crystalline solid which meets the
limitation of wherein the metal carbonyl precipitates out as a solid and is removed (column 4, lines 35-
70).
Regarding claims 28 and 29, Hasek teaches a 78% yield (column, 1-10)
Regarding claim 30, Hasek teaches cobalt carbonyl can be prepared by action of carbon
monoxide at elevated temperatures and pressures of cobalt salts or organic acids which meets the
limitation of a process for producing metal carbonyls (column 1, lines 63-70). Hasek teaches a mixture
of a cobalt salt of an organic carboxylic acid and lower aliphatic primary alcohol with carbon monoxide
which meets the limitation of a reaction mixture (column 2, lines 40-50). Hasek teaches mixture was
placed into a stainless steel rocking-type autoclave which meets a broad and reasonable interpretation
of comprising reacting a reaction mixture containing the following components in a reactor (column 4,
lines 43-60). Hasek teaches cobalt salts which may be used in the invention are cobalt salts or organic
carboxylic acids wherein these acids must correspond to the formula RCO2H where R is hydrogen, or an
alkyl, cycloalkyl, or aryl groups such as methyl, ethyl, propyl, isopropyl, cyclohexyl, phenyl, napthyl or
toluic acid and therefore meets the limitation of (a) at least one metal carboxylate of formula (MeRx)w,
wherein Me is a transition metal, R is a monocarboxylate having 6 to 12 carbon atoms, x = 1, 2, 3, or 4,
and w = 1, 2, or (column2, lines 20-65). Hasek teaches (b) carbon monoxide, (c) an aliphatic alcohol
having 4 to 7 carbon atoms, and (d) a solvent (column 2, lines 15-50). Hasek teaches dicobalt
octacarbonyl (column 4, lines 35-45). Hasek teaches a reaction condition where maintained for 30
minutes and therefore meets a broad and reasonable interpretation of wherein the average dwell time
in the reactor is less than 60 minutes (column 4, lines 50-60). Hasek teaches reaction temperature of
200 degrees Celsius (column 4, line 20-25). Hasek teaches pressure greater than 2000 psi, 137.8951 bar
(column 4, lines 20-35).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270- 5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        04/08/2022